—Appeal by the defendant from a judgment of the Supreme Court, Westchester County (Rosato, J.), rendered July 5,1984, convicting him of criminal sale of a controlled substance in the first degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
As defense counsel never raised an objection to the admissibility of certain tape-recorded conversations to which the defendant was not a party, any issue of law as to the propriety of their admission in evidence has not been preserved for appellate review (CPL 470.05 [2]; see, People v Gonzalez, 55 NY2d 720, cert denied 456 US 1010). In any event, these recordings were properly admissible at the defendant’s trial since they provided the background material necessary for the jury to understand the defendant’s role in the sale of cocaine on May 4, 1983 to the undercover police officer (see, People v Green, 35 NY2d 437; People v Silva, 66 AD2d 662). The court repeatedly admonished the jury as to the limited purpose behind the admission of these recordings into evidence.
We have considered the defendant’s remaining contentions and find them to be either without merit or unpreserved for review. Lazer, J. P., Mangano, Brown and Kooper, JJ., concur.